BARRETT, Circuit Judge,
dissenting:
I respectfully dissent. In my view we should re-adopt the statement contained in our ruling in Lamb v. Brown, 456 F.2d 18 (10th Cir.1972), i.e., that the voiding of 10 Okl.St.Ann. § 1101 on constitutional grounds shall not be applied retroactively. I would apply the same ruling to other Oklahoma statutes challenged in these consolidated cases based upon Fourteenth Amendment Equal Protection grounds. The reasons therefor have been detailed in dissenting opinions filed by Judge Seth and this writer in Radcliff v. Anderson, 509 F.2d 1093 (10th Cir.1974), cert. denied, 421 U.S. 939, 95 S.Ct. 1667, 44 L.Ed.2d 95 (1975).
In my judgment, non-retroactive application is on “all fours” with the considerations determinative of retroactive versus prospective application of a new constitutional ruling, i.e.: (a) the purpose to be served by the new rule; (b) the extent of reliance placed on the old rule; and (c) the effect on the administration of justice. In respect to the latter consideration, I believe that our Rad-cliff decision has created unjustified havoc and consequences upon the administration of Oklahoma’s criminal laws spanning a period in excess of thirty years, notwithstanding that no challenges have ever been raised — nor are they before us now — involving the accuracy and fairness involved in the fact-finding processes, the procedural validity of the proceedings had, or the guilt of the male offenders.